Exhibit 10.35

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 10, 2006, by and among Communication Intelligence Corporation, a
Delaware corporation (the “Company”), and the purchasers listed on Schedule I
hereto (the “Purchasers”).

This Agreement is being entered into pursuant to the Note and Warrant Purchase
Agreement dated as of the date hereof among the Company and the Purchasers (the
“Purchase Agreement”).

The Company and the Purchasers hereby agree as follows:

1.                                       Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of
California generally are authorized or required by law or other government
actions to close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 4(c).

“Indemnifying Party” shall have the meaning set forth in Section 4(c).

“Losses” shall have the meaning set forth in Section 4(a).

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


--------------------------------------------------------------------------------




“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means the shares of Common Stock issuable upon exercise
of the Warrants.

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

2.                                       Company Registration.

(a)                                  Notice of Registration.  If at any time or
from time to time the Company shall determine to register any of its equity
securities (including as a result of any demand registration) other than (i) a
registration relating solely to employee benefit plans or (ii) a registration
relating solely to a Rule 145 transaction, the Company will:

(i)                                     promptly give to each Purchaser written
notice thereof but not less than fifteen (15) days prior to filing of such
registration statement; and

(ii)                                  include in such registration (and any
related qualifications including compliance with applicable state securities
laws), and in any underwriting involved therein, all the Registrable Securities
specified in a written request or requests, made within twenty (20) days after
the date of such written notice from the Company, by any Purchaser.  If a
Purchaser decides not to include all of its Registrable Securities in any
registration statement thereafter filed by the Company, such Purchaser shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration

2


--------------------------------------------------------------------------------




statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

(b)                                 Underwriting.  If the registration of which
the Company gives notice is for a registered public offering involving an
underwriting, the Company shall so advise the Purchasers as a part of the
written notice given pursuant to Section 2(a)(i).  In such event, the right of
any Purchaser to registration pursuant to Section 2 shall be conditioned upon
such Purchaser’s participation in such underwriting, and the inclusion of
Registrable Securities in the underwriting shall be limited to the extent
provided herein.

All Purchasers proposing to distribute their securities through such
underwriting shall (together with the Company and the other Purchasers
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by the Company.  Notwithstanding any other provision of
this Section 2, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the number of
shares that may be included in the underwriting shall be allocated, first, to
the Company; second, to those holders of registration rights under agreements
relating thereto in existence immediately prior to the date hereof; third, to
Purchasers of Registrable Securities who possess registration rights pursuant to
this Agreement; and third, to any stockholder of the Company (other than a
Purchaser and other than a stockholder holding registration rights under
agreements relating thereto in existence immediately prior to the date hereof). 
The Company shall so advise all Purchasers requesting to be included in the
registration and underwriting, and the number of shares of Registrable
Securities that may be included in the registration and underwriting shall be
allocated among all the Purchasers requesting to be included in the registration
and underwriting in proportion, as nearly as practicable, to the respective
amounts of Registrable Securities sought to be included by them.  To facilitate
the allocation of shares in accordance with the above provisions, the Company or
the underwriters may round the number of shares allocated to any Purchaser to
the nearest 100 shares.  If any Purchaser disapproves of the terms of any such
underwriting, such person may elect to withdraw therefrom by written notice to
the Company.  For any Purchaser which is a partnership or corporation, the
partners, retired partners and shareholders of such Purchaser, or the estates
and family members of any such partners and retired partners and any trusts for
the benefit of any of the foregoing persons, shall be deemed to be a single
“Purchasers,” and any pro rata reduction with respect to such “Purchasers” shall
be based upon the aggregate amount of shares carrying registration rights owned
by all entities and individuals included in such “Purchasers,” as defined in
this sentence.

(c)                                  Right to Terminate Registration.  The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 2 prior to the effectiveness of such registration
whether or not any Purchaser has elected to include securities in such
registration.  The registration expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 3 hereof.

(d)                                 Agreement Not to Sell.  Each Purchaser
covenants and agrees that (i) it will not sell any Registrable Securities under
the Registration Statement until it has received copies of the Prospectus as
then amended or supplemented and notice from the Company that

3


--------------------------------------------------------------------------------




such Registration Statement and any post-effective amendments thereto have
become effective and (ii) it and its officers, directors or Affiliates, if any,
will comply with the prospectus delivery requirements of the Securities Act as
applicable to them in connection with sales of Registrable Securities pursuant
to the Registration Statement.

3.                                       Registration Expenses.

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
3, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement.  The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the OTC Bulletin Board and
each other securities exchange or market on which Registrable Securities are
required hereunder to be listed, (B) with respect to filing fees required to be
paid to the National Association of Securities Dealers, Inc. and the NASD
Regulation, Inc. and (C) in compliance with state securities or Blue Sky laws
(including, without limitation, fees and disbursements in connection with Blue
Sky qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing
prospectuses, if any, (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s independent public accountants (including the expenses
of any comfort letters or costs associated with the delivery by independent
public accountants of a comfort letter or comfort letters).  In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

4.                                       Indemnification.

(a)                                  Indemnification by the Company.  The
Company shall, notwithstanding any termination of this Agreement, indemnify and
hold harmless each Purchaser, the officers, directors, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), investment advisors and employees of each of them, each Person who
controls any such Purchaser (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged

4


--------------------------------------------------------------------------------




untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (i) such untrue statements or omissions are based solely upon
information regarding such Purchaser or such other Indemnified Party furnished
in writing to the Company by such Purchaser expressly for use therein and (ii)
that the foregoing indemnity agreement is subject to the condition that, insofar
as it relates to any untrue statement, allegedly untrue statement, omission or
alleged omission made in any preliminary prospectus but eliminated or remedied
in the final prospectus (filed pursuant to Rule 424 of the Securities Act), such
indemnity agreement shall not inure to the benefit of any Purchaser,
underwriter, broker or other Person acting on behalf of holders of the
Registrable Securities, from whom the Person asserting any loss, claim, damage,
liability or expense purchased the Registrable Securities which are the subject
thereof, if a copy of such final prospectus had been made available to such
Person and such Purchaser, underwriter, broker or other Person acting on behalf
of holders of the Registrable Securities and such final prospectus was not
delivered to such Person with or prior to the written confirmation of the sale
of such Registrable Securities to such Person.  The Company shall notify the
Purchasers promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

(b)                                 Indemnification by Purchasers.  Each
Purchaser shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents and employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses (as determined by a court of competent jurisdiction
in a final judgment not subject to appeal or review), as incurred, arising
solely out of or based solely upon any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such
Purchasers or other Indemnifying Party to the Company specifically for inclusion
in the Registration Statement or such Prospectus.  Notwithstanding anything to
the contrary contained herein, each Purchaser shall be liable under this Section
4(b) for only that amount as does not exceed the net proceeds to such Purchaser
as a result of the sale of Registrable Securities pursuant to such Registration
Statement.

(c)                                  Conduct of Indemnification Proceedings.  If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party promptly
shall notify the Person from whom indemnity is sought (the “Indemnifying Party)
in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the

5


--------------------------------------------------------------------------------




failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel (which shall be reasonably acceptable to the Indemnifying Party) that
a conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d)                                 Contribution.  If a claim for
indemnification under Section 4(a) or 4(b) is unavailable to an Indemnified
Party because of a failure or refusal of a governmental authority to enforce
such indemnification in accordance with its terms (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
on the one hand and the Indemnified Party on the other from the offering of the
Notes and Warrants.  If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault, as applicable, of the Indemnifying Party and Indemnified Party in
connection with the

6


--------------------------------------------------------------------------------




actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.  Notwithstanding anything to the contrary contained herein,
the Purchasers shall be liable under this Section 4(d) for only that amount as
does not exceed the net proceeds to such Purchasers as a result of the sale of
Registrable Securities pursuant to such Registration Statement.

5.                                       Rule 144.

As long as any Purchaser owns any Warrant Shares, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act.  As long
as any Purchaser owns any Warrant Shares, if the Company is not required to file
reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will prepare
and make publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act.  The Company
further covenants that it will take such further action as any Purchaser may
reasonably request in writing, all to the extent required from time to time to
enable such Person to sell the Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions
relating to such sale pursuant to Rule 144.

7


--------------------------------------------------------------------------------




6.                                       Miscellaneous.

(a)                                  Remedies.  In the event of a breach by the
Company or by a Purchaser, of any of their obligations under this Agreement,
each Purchaser or the Company, as the case may be, in addition to being entitled
to exercise all rights granted by law and under this Agreement, including
recovery of damages, will be entitled to specific performance of its rights
under this Agreement.  The Company and each Purchaser agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.

(b)                                 No Inconsistent Agreements.  Neither the
Company nor any of its subsidiaries has, as of the date hereof entered into and
currently in effect, nor shall the Company or any of its subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Purchasers in
this Agreement or otherwise conflicts with the provisions hereof.

(c)                                  No Piggyback on Registrations.  Neither the
Company nor any of its security holders (other than the Purchasers in such
capacity pursuant hereto or as disclosed on Schedule 2.1(c) of the Purchase
Agreement) may include securities of the Company in the Registration Statement,
and the Company shall not after the date hereof enter into any agreement
providing such right to any of its securityholders, unless the right so granted
is subject in all respects to the prior rights in full of the Purchasers set
forth herein, and is not otherwise in conflict with the provisions of this
Agreement.

(d)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Purchasers of a majority of the Registrable
Securities outstanding.

(e)                                  Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earlier of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified for notice prior to 5:00
p.m., Pacific Standard Time on a Business Day, (ii) the Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile telephone number specified for notice later than 5:00 p.m.,
Pacific Time, on any date and earlier than 11:59 p.m., Pacific Time, on such
date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service or (iv) actual receipt by the
party to whom such notice is required to be given.  The addresses for such
communications shall be with respect to each Purchaser at its address set forth
under its name on Schedule I attached hereto, or with respect to the Company,
addressed to:

8


--------------------------------------------------------------------------------




Communication Intelligence Corporation

275 Shoreline Drive, Suite 500

Redwood Shores, California 94065

Attention: Frank Dane

Tel. No.: (650) 802-7888

Fax No.: (650) 802-7777

with copies (which copies
shall not constitute notice
to the Company)
to:                                                                   Davis
Wright Tremaine LLP

1300 S.W. Fifth Ave., 23rd Floor

Portland, Oregon 97201

Attention: Michael C. Phillips, Esq.

Tel. No.: (503) 241-2300

Fax No.: (503) 778-5299

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.  Copies of notices to any Purchasers shall be sent to [Insert
name, address, phone and fax number].

(f)                                    Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns and shall inure to the benefit of each
Purchaser and its successors and assigns.

(g)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together shall constitute one
and the same Agreement.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

(h)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to any of the conflicts of law principles
which would result in the application of the substantive law of another
jurisdiction.  This Agreement shall not be interpreted or construed with any
presumption against the party causing this Agreement to be drafted.

(i)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

(j)                                     Severability. If any term, provision,
covenant or restriction of this Agreement is held to be invalid, illegal, void
or unenforceable in any respect, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or

9


--------------------------------------------------------------------------------




restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

(h)                                 Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

[SIGNATURE PAGE FOLLOWS]

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Frank Dane

 

 

 

 Name: Frank Dane

 

 

 Title:   Chief Financial and Legal Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

By:

 /s/Michael W. Engmann

 

 

 

 Name:

 

 

 Title:

11


--------------------------------------------------------------------------------





SCHEDULE I


LIST OF PURCHASERS

Michael W. Engmann

12


--------------------------------------------------------------------------------